t c memo united_states tax_court carol j jarboe petitioner v commissioner of internal revenue respondent docket no filed date carol j jarboe pro_se bdward j laubach jr for respondent memorandum opinion foley judge by notice dated date respondent determined the following deficiencies in and additions to carol j jarboe's federal income taxes additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a petition filed date ms jarboe then a resident of marion pennsylvania contested all of respondent's determinations after concessions the sole issue is whether the income_tax laws are constitutional the parties submitted this case fully stipulated pursuant to rule ms jarboe a self-employed practical nurse received dollar_figure and dollar_figure of nonemployee compensation from absolute nursing care inc in and respectively ms jarboe also received dollar_figure and dollar_figure of taxable_distributions from principal mutual life_insurance co in and respectively in ms jarboe received dollar_figure of taxable interest from blue ridge bank ms jarboe did not file federal_income_tax returns and did not pay estimated_taxes relating to and ms jarboe admits that she received compensation from absolute nursing care inc distributions from principal mutual life_insurance co and interest from blue ridge bank but contends that the tax laws are unconstitutional her contention -3- is meritless accordingly we sustain respondent's determinations to reflect the foregoing decision will be entered under rule
